DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-12, in the reply filed on 14 May 2021 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 440 (plate).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 3 and 7-12 are objected to because of the following informalities:  throughout the aforementioned claim, reference is made to “unrefined liquid”, “refined liquid”, “vapor”, and .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Dableh (US 2002/0179425) in view of Govindan et al (US 9,221,694).
Regarding claim 1, Dableh discloses a refining system comprising (see Fig. 3):
a Peltier heat exchanger (thermoelectric modules 68) configured to receive unrefined liquid and comprising a Peltier cell (hot side 72 and coolable element 70) (see [0106]); and
an evaporation tank 12 (see [0096]);
wherein the Peltier heat exchanger is configured to receive vapor from the evaporation tank while simultaneously receiving the unrefined liquid (see [0098], which describes the flow of steam, condensing on the inner surface 46 at the top 18, i.e. the Peltier heat exchanger receives vapor in the embodiment of Fig. 3; [0106]); and
wherein the Peltier cell is configured to heat the unrefined liquid within the Peltier heat exchanger and cool vapor within the Peltier heat exchanger simultaneously (see [0098]; [0106]).
Dableh discloses a pipe 34
However, insofar as nozzles are well-known in the art for the purpose of controlling the flow of liquid into an evaporator (see Govindan: col. 7, lines 23-34, distributes as droplets and increases degree of contact), including a nozzle at the end of the impure water pipe feeding into the evaporator of Dableh would have been obvious to and required nothing more than routine experimentation for a person of ordinary skill in the art.
Regarding claim 2, Dableh discloses wherein the Peltier heat exchanger is not contained within the evaporation tank (see [0106], thermoelectric modules are adjacent to the top of the tank).
Regarding claim 5, Dableh discloses wherein the unrefined liquid is water (see [0001]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dableh in view of Govindan, as applied to claim 1 above, in further view of Kamiya et al (US 6,833,056).
Regarding claim 6, Dableh does not disclose a vacuum pump configured to establish a controlled pressure within the evaporation tank.
Kamiya is directed to a desalination apparatus capable of obtaining fresh water, wherein the evaporation tank (can) is depressurized by a vacuum pump to enable evaporation to be promoted at a low temperature. Accordingly, it is possible to effect desalination at a lower temperature (see col. 4, lines 37-44). The vacuum pump is controlled by a controller (control valve(s)) (see col. 6, lines 38-46).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the apparatus of Dableh by including a vacuum pump connected to the evaporation tank, as suggested by Kamiya, in order to effect evaporation at a lower temperature, thereby improving energy efficiency during operation.
Further regarding claim 6, Dableh discloses the system being controlled by a microprocessor (i.e. comprising a memory and a processing circuit) which is loaded with software algorithms set to monitor, adjust, and control the variable parameter values of the system components based on the parameters of the liquid to be treated (see [0110]). While Dableh does not explicitly state the boiling point as a .

Allowable Subject Matter
Claims 3, 4 and 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, Dableh does not disclose the configuration encompassed by the embodiment of claim 3, wherein the Peltier heat exchanger comprises an internal conduit configured to receive the unrefined liquid and to provide the unrefined liquid to the nozzle; a cavity configured to contain vapor received from the evaporation tank; and an upper heat sink at least partially positioned within the cavity. In Dableh, the Peltier heat exchanger is adjacent to the evaporation tank (see Fig. 3; [0106]). The heat exchanger does not comprise an internal conduit for the unrefined liquid. Rather the hot side of the heat exchanger rests within a water holding tank 36. The cold side of the heat exchanger is adjacent to the evaporation tank, which is under the water tank, and therefore does not have a cavity configured to contain vapor received from the evaporation tank and an upper heat sink positioned within the cavity. In general, while the heat exchanger is separate from the evaporation tank, it is integrated therewith and does not teach or suggest the configuration encompassed by claim 3.
Stout et al (US 2002/0130029) is also considered to be a prior art reference relevant to the claimed invention. Stout is directed to a high temperature Peltier effect water distiller. The apparatus 
Claim 4 depends from claim 3 and therefore is allowable for the same reasons discussed above.
Regarding claim 7, neither Dableh nor Stout disclose or suggest the configuration encompassed by the embodiment of claim 7, wherein the system comprises a liquid separator configured to receive refined liquid from the Peltier heat exchanger, receive vapor from the Peltier heat exchanger, and provide vapor to the vacuum pump; and an unrefined liquid tank configured to receive vapor from the liquid separator. There does not appear to be any suggestion or motivation in the prior art which would lead a person of ordinary skill to modify the apparatus of either Dableh or Stout to include the additional components as outlined in claim 7.
Claims 8-12 depend from claim 7 and are therefore allowable for the same reasons discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371.  The examiner can normally be reached on Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Renee Robinson/Primary Examiner, Art Unit 1772